EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
The amendment filed 05/31/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Urcia, Reg. No. 33,805 on 07/12/2022.
The application has been amended as follows: 
22. 	(Currently Amended) A DC battery powered LED light bar movably mounted on non-heat sink base by a magnetic piece in one of the light bar and the base, and at least one metal piece in the other of the light bar and base, comprising:
a plurality of LED light sources on a circuit board included in the LED light bar, the circuit board having a coating applied on top of the plurality of LED light sources to form an LED unit to eliminate bright spots and provide at least substantially even brightness; 
at least one DC battery arranged within the LED light bar; and
wherein at least one light beam from the plurality of LED light sources is emitted out to a viewer through the coating and at least one of a top, front, side, or outer lens with or without being reflected within inner parts or an inner surface of the light bar, 
	wherein the LED light bar further includes at least one of (1) a switch, (2) a sensor, (3) a wireless system, and (4) a control circuit to operate the light bar,
wherein the at least one magnetic piece and the at least one metal piece separately fit within a non-heat sink base and the light bar, and wherein the non-heat sink base and the light bar have complementary curved surfaces that slidably engage each other in response to attraction between the at least one magnetic piece and the at least one metal piece to: 

enable a change in light beam emitting angle of the LED light bar by rotating the light bar and
(ii)	enable a change in position of the light beam by linearly sliding the light bar relative to the base, and
wherein the non-heat sink base is installed on a surface by at least one of an adhesive piece, installation kit, and magnetic kit.

23.	(Currently Amended) A DC battery powered LED light-bar, comprising:
a plurality of LED light sources on a circuit board included in the LED light bar, the circuit board having a coating applied on top of the plurality of LED light sources to form an LED unit to eliminate bright spots and provide at least substantially even brightness; and
at least one DC battery arranged within the LED light bar,
wherein  at least one light beam from the plurality of LED light sources is emitted out to a viewer through the coating and at least one of a top, front, side, or outer lens with or without being reflected within inner parts or an inner surface of the light bar, 
wherein the light bar has a length that is longer than a length of the base, and
wherein the LED light bar includes:
a magnetic assembly that provides magnetic attraction between at least one metal piece or metal battery case fitted within the light bar and at least one magnetic piece fitted within a separate plastic injected base; and
at least one of an adhesive tape, foam tape, Velcro tape, glue, screw, nail, rivet, fastener, holder, magnet, and attachment kit to hold the base to a surface or under a cabinet, and
wherein the light bar and the separate plastic injected base include complementary surfaces that movably engage each other as a result of the magnetic attraction provided by the magnetic assembly, to enable linear sliding movement and rotation of the light bar relative to the base and therefore change a position and orientation of the at least one light beam emitted out to a viewer.

28. (Currently Amended) A DC powered LED light bar as claimed in claim 22 

33. (Currently Amended) A DC powered LED light bar as claimed in claim 22 or 23, wherein the LED light bar 

REASONS FOR ALLOWANCE
Claims 22-33 and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken as a whole does not show nor suggest a light bar with a battery, wireless communications, an LED light unit having magnetic coupling to the base that either permits adjustable orientation of the light bar relative to the base, or coupling to the base of a light bar having a length that is longer than the length of the base and as specifically called for the claimed combinations.
The closest prior art, Dowling et al. (US 2006/0002110), does not include the base and the light bar slidably engage each other and enable a change in position of the light beam by linearly sliding the light bar relative to the base as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Dowling et al. reference in the manner required by the claims. 
Dependent claim(s) 24-33 and 35-37 are allowed by virtue of their dependency from allowed claims 22 and 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875